Case 2:19-cr-00286-JDC-KK Document 96 Filed 02/23/21 Page 1 of 2 PageID #: 395




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         :       DOCKET NO. 2:19-cr-00286-01


VERSUS                                           :       JUDGE JAMES D. CAIN, JR.


JARVIS PIERRE                                    :       MAGISTRATE JUDGE KAY


                                  MEMORANDUM RULING


       Before the court is defendant Jarvis Pierre’s Motion to Suppress. Doc. 90. Defendant

moves to suppress the results of an electronic search of two cellular telephones seized at the time

of his arrest, as well as any derivative evidence obtained from the devices. Id. The government

filed a response. Doc. 92. Based on our review of the memoranda filed by the parties and

applicable law, defendant's Motion to Suppress is DENIED AS MOOT.

       The defendant in this matter was indicted for one count of possession of a firearm in

furtherance of a drug trafficking crime, as well as two counts of felon in possession of a firearm

and ammunition. Doc. 68. The charges arose from two traffic stops that occurred, respectively, on

October 7, 2018, and December 27, 2018. Doc. 90, att. 2, pp. 2-5 and att. 4, pp. 7-8. During the

traffic stops, three of defendant’s cellular telephones were seized: one in the October 7 stop and

two in the December 27 stop. Id. On July 20, 2020, Calcasieu Parish Sheriff’s detective Trey

Thomas applied for a search warrant to search the devices, which the state court judge granted. Id.,

atts. 3 and 5. Defendant moves to suppress the evidence, if any, that was derived from the search.

The government simply responds that, at this time, it does not intend to use information obtained

through the execution of the warrants in its case-in-chief, nor does it plan to introduce any other

                                                -1-
Case 2:19-cr-00286-JDC-KK Document 96 Filed 02/23/21 Page 2 of 2 PageID #: 396




evidence obtained directly or derivatively from the information. Doc. 92, p. 2. Thus, the

government contends that defendant’s motion to suppress is moot. Id.

       Where the government declines to introduce the evidence at issue in a motion to suppress,

the motion is rendered moot. See, e.g., United States v. Walton, No. 9-157, 2011 WL 3665145, at

*2 (E.D. La. Aug. 19, 2011) (where government did not intend to introduce at trial an alleged

unconstitutionally obtained statement, court denied the defendant’s motion to suppress as moot).

Whether the government will voluntarily refrain from introducing any incriminating evidence, or

the execution of the search warrants simply yielded no incriminating evidence as to this defendant,

there is no evidence to suppress here. We accordingly DENY the defendant’s Motion to Suppress

as moot.

       THUS DONE AND SIGNED in Chambers this 23rd day of February, 2021.




                                                -2-
